DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.

Status of the Claims
Claims 1-10 are pending.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  
Claims 1-9 are examined in light of the species of presbyopia.

Information Disclosure Statement
The IDS filed October 5, 2022 has been reviewed.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections/Rejections Maintained and Made Again


Objections to the Specification  
The use of trademarks has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology and the appropriate trademark registration symbol.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% as evidenced by US 4906467 in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma, and Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899.      

Glaucostat Technical Sheet (“Glaucostat) discloses an ophthalmic solution that contains aceclidine hydrochloride, benzalkonium chloride, boric acid, sodium borate and water for injection. (See Glaucostat Translation page 1 Quantitative Composition).  The Glaucostat technical sheet describes the Glaucostat commercial product.  In this product the only active agent is aceclidine and benzalkonium chloride is a surfactant.  The Glaucostat sheet does not clearly indicate its date, although there is a “05/00” on page 1.  If this is an indication of the date than this is a printed publication dated May of 2000 that describes a commercial product that has been available earlier than this date.  However, as evidenced by US 4906467 there is a reference to Glaucostat and this reference is dated March 6, 1990.  This indicates that this product was on sale or at least publicly known (well enough to be almost synonymous with aceclidine) as early as March 6, 1990, the date of this reference.       
Glaucostat also teaches that Glaucostat (aceclidine) is a parasympathomimetic agent, with marked cholinergic properties and minima antichlolinerestase activity.  (See Glaucostat Translation page 1).  Glaucostat teaches that it is indicated in ocular hypertonia such as chronic glaucoma, apthaic glaucoma, sub-acute and closed-angle glaucoma and child and juvenile glaucoma and pigmentary glaucoma.  (See pages 1-2 of Machine Translation).  While this indicates that it is intended for administration to the eyes of glaucoma patients, Glaucostat does not expressly teach the administration of aceclidine to the eyes of glaucoma patients that also have presbyopia. 

These deficiencies are made up with the teachings of Romano.
Romano teaches the administration to the eye of Glaucostat in a study that compares the effects of the administration of Glaucostat with the simultaneous administration of pilocarpine to patients who all had glaucoma.  (See Abstract and pages 1-2).  Thus, Romano teaches a method of administering to a subject an opthalmological composition comprising aceclidine as called for in instant claim 1.   Romano teaches that aceclidine was well tolerated by patients even when pilocarpine was not. (See Romano page 520).
All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had presbyopia. (See page 2).  Presbyopia is the inability to focus on near objects due to the aging muscles in the eyes, or farsightedness.  Farsightendness is very common in individuals with glaucoma and many individuals suffer from both conditions. 
This is so much the case that Kaufman entitled their lecture, Presbyopia and glaucoma: two diseases, one pathophysiology? (See Abstract and Title).  Indeed presbyopia is the world’s most common affliction. (See Abstract).  Thus, many glaucoma patients in the Romano study also suffer from presbyopia and are subjects in need thereof as called for in instant claim 1.  
It would have been prima facie obvious for one of ordinary skill in the art as of the effective filing date to administer Glaucostat as taught by Romano to glaucoma patients also having presbyopia (which would be a glaucoma patient as taught by Kaufman) in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on accommodation and decrease of the depth of the anterior chamber as taught by Glaucostat as well as having good tolerance by patients as taught by Romano.  The administration to glaucoma patients that also have presbyopia would be obvious. It would also have been obvious to treat glaucoma patients also having presbyopia because of the teachings of Romano that many glaucoma patients also have presbyopia because the pathophysiologies are so similar.  
Patients that have glaucoma and also have presbyopia are encompassed by the claims as being “a subject in need thereof” and therefore since it would have been obvious to treat glaucoma patients that also have presbyopia, such an administration of Glaucostat would necessarily treat presbyopia.



Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2%  as evidenced by US 4906467 in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma, and Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 as applied to claim 1 and further in view of Yu et al US 2005/0196370 (9/8/2005).  
The teachings of Glaucostat in view of Romano and Kaufman are described supra.  Glaucostat in view of Romano and Kaufman do not teach a nonionic surfactant and do not teach an amount of aceclidine.  These deficiencies are made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution for treating dry eye that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose, and a nonionic surfactant.  Yu teaches that these excipients make for excellent formulations with several ophthalmic actives. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  
Yu teaches ophthalmic compositions for treating dry eye comprising an oil-in-water emulsion containing a demulcent, which is preferably hydroxypropylmethylcellulose (see [0041]), an oil and a surfactant that can be a nonionic surfactant. (See Yu Abstract, [0041], [0090],[0115], [0016], [0084], claim 4, throughout and [0026]).   Yu teaches a low surfactant to oil ratio that provides stability and performance.  (See [0029], [0024], [0053]).   Yu  teaches that the emulsions may be utilized as therapeutic ophthalmic compositions to deliver therapeutics including antiglaucoma drugs such as timolol maleate-acceclidine (see [0057, 0089 – 0091, 0098, 0115].   Yu teaches viscosity modifying agents as called for in claim 4 such as hydroxypropylmethylcellulose. (See [0142]). 
Yu teaches that while its ophthalmic solution is for preventing dry eye, it is suitable for common ophthalmic actives to be added to it.   
 As stated in paragraph [0046]  
Topical ophthalmic application forms of the present compositions include, without limitation, eye drops for dry eye treatment and for other treatments, forms for the delivery of drugs or therapeutic components into the eye and forms for caring for contact lenses. The present compositions are very useful for treating dry eye and similar conditions, and other eye conditions. In addition, the present compositions are useful in or as carriers or vehicles for drug delivery, for example, a carrier or vehicle for delivery of therapeutic components into or through the eyes. 

   A nonionic surfactant is called for in instant claim 7.  The aceclidine can be present in an amount of about 0.01 to about 5%. (See [0116]).  About 0.01 to about 5 % w/v  overlaps with the about 0.25 to about 2.5% of claims 2, 5 and 8 and the about 0.75 to about 2.5% w/v of claims 3, 6 and 9.  Yu teaches that aceclidine is an effective therapeutic that treats glaucoma. (See [0114]).   
Yu teaches that its composition are stable, and may be utilized as therapeutic ophthalmic compositions including antiglaucoma drugs such as timolol maleate and acceclidine ((See Abstract and [0046]).  
It would be prima facie obvious for a skilled artisan following the Glaucostat in view of Romano and Kaufman method to add polysorbate 80 to the ophthalmic solution and have the amount of aceclidine be between 0.01 and 5% as taught by Yu in order to have a stable composition that can effectively deliver ophthalmic actives as well as treat glaucoma as taught by Yu.  

Response to Arguments
The comments filed October 5, 2022 have been considered and are found to be unpersuasive.  
Applicants continue to assert that the Office Action does not lay out a prima facie case of obviousness.  Applicants note that Kaufman never states that individuals with glaucoma necessarily have presbyopia.  The fact that presbyopia is the worlds most prevalent ocular affliction or that Kaufman wondered if glaucoma and presbyopia shared a pathophysiology does not mean that the patients in Romano necessarily had presbyopia as required for an obviousness inherency argument.  
Even if the patients in Romano had an increased probability of having presbyopia, a prima facie case of inherency is not made because there is not evidence that the patients in Romano necessarily have presbyopia. Applicants assert that Kaufman states that between 5-25% of any particular population has open angle glaucoma and presbyopia occurs in about 25% of the population worldwide, so the likelihood that any individual has glaucoma and presbyopia is from 1.25% to 6.25%.  A 6.25% chance that a glaucoma patient in Romano also has presbyopia does not meet the standard for inherent obviousness as laid out by the Federal Circuit because a 6.25% chance does not teach that presbyopia was necessarily treated and is instead just a possibility. 
Applicants also assert that there is not a reasonable expectation of success because the Office Action has only provided evidence that aceclidine treats glaucoma.
Yu does not cure this defect.  Yu treats dry eye and nothing in Yu provides a skilled artisan with a reasonable expectation that aceclidine would treat presbyopia nor evidence that aceclidine had necessarily been administered to presbyopic patients.  A prima facie case of inherency has been made because there is evidence that the patients in Romano necessarily have presbyopia.  

Applicants’ arguments have been reviewed and are not found to be unpersuasive.  
Applicants’ argument that none of the glaucoma patients of Romano necessarily had presbyopia is not found to be persuasive.  It is important to note that the inherency of the rejection is not based on ALL glaucoma patients having presbyopia, since not all glaucoma patients have presbyopia.  Rather, as described in the rejection above, it would have been obvious to administer Glaucostat (which contains aceclidine as evidenced by US 4906467) to glaucoma patients that also have presbyopia.  It would have been obvious to administer Glaucostat (containing aceclidine) in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on accommodation and decrease of the depth of the anterior chamber as taught by Glaucostat as well as having good tolerance by patients as taught by Romano.  These patients that have glaucoma and also have presbyopia overlap with the instantly claimed patient population of “a subject in need thereof” and therefore the administration necessarily treats presbyopia.  In other words it would be obvious to administer Glaucostat (containing aceclidine) to the glaucoma patients which also have presbyopia in order to obtain the advantages described in the Glaucostat reference and Romano, and in so doing the presbyopia would necessarily be treated in the patient population that had both glaucoma and presbyopia.
So it is the administration of Glaucostat (containing aceclidine) to glaucoma patients that also have presbyopia that would be obvious. Patients that have glaucoma and also have presbyopia are encompassed by the claims as being “a subject in need thereof” and therefore since it would have been obvious to treat glaucoma patients that also have presbyopia, such an administration of Glaucostat would necessarily treat presbyopia.
Applicants have not provided any argument or evidence that administering Glaucostat comprising aceclidine in glaucoma patients also having presbyopia would not treat the patients’ presbyopia. Indeed, Applicants have not provided any evidence at all.  
With respect to Applicants’ assertion that there is not a reasonable expectation of success because the Office Action has only provided evidence that aceclidine treats glaucoma, it is noted that Applicants have not provided any reason why there cannot be a reasonable expectation of success.  In the absence of any such reasons and in light of the considerable motivation to combine the teachings of the references as outlined in the rejections above (although unaddressed by Applicants) there is a reasonable expectation of success.
Yu’s ophthalmic solution treated dry eye but provided valuable information on ophthalmic compositions.  Yu’s composition comprises as excipients sodium chloride, mannitol, hydroxypropylmethyl cellulose and a nonionic surfactant, polysorbate 80. (See Yu [0040], [0073], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that these excipients make for excellent formulations with several ophthalmic actives, including acelidine and also make for good additives for ophthalmic solutions designed to be administered to the eye.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.
Thus a skilled artisan would have been able to make the composition of Glaucostat work with the teachings of additives of Yu and there is motivation to combine their teachings. 


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619